      Case 3:20-cv-00259-BAJ-EWD       Document 69    12/10/20 Page 1 of 15




                     UNITED STATES DISTRICT COURT

                     MIDDLE DISTRICT OF LOUISIANA


AMERICAN BIOCARBON, LLC, ET                                      CIVIL ACTION
AL.

VERSUS

PHILIP KEATING, ET AL.                                  NO. 20-00259-BAJ-EWD


                             RULING AND ORDER

      Before the Court are two motions to dismiss: Defendant Philip Keating’s

Motion To Dismiss For Failure To State A Claim Or, Alternatively, Rule 12(e)

Motion For A More Definite Statement Of Plaintiffs’ Claims (Doc. 19), and

Defendant Jan Anders Borg’s Rule 12(b)(6) Motion To Dismiss For Failure To

State A Claim Or, Alternatively, Rule 12(e) Motion For A More Definite

Statement (Doc. 20). Plaintiffs oppose each motion. (Doc. 32).

      Also before the Court are various related motions: Plaintiffs’ Motion for

Preliminary Injunction (Doc. 9); Defendants’ joint Motion For Protective

Order To Stay Deadlines And Discovery (Doc. 56) and Motion for Expedited

Consideration (Doc. 57); and Plaintiffs’ Motion To Enforce Status Quo Order

(Doc. 60).

      For the reasons stated herein, Defendants’ Motions to Dismiss are each

GRANTED, and the above-captioned action is DISMISSED, subject to Plaintiffs’

right to amend within 30 days of the date of this Order; Plaintiffs’ Motion for

Preliminary Injunction is DENIED; Defendants’ Motion for Protective Order is


                                        1
       Case 3:20-cv-00259-BAJ-EWD            Document 69       12/10/20 Page 2 of 15




DENIED AS MOOT; and Plaintiffs’ Motion to Enforce Status Quo Order is DENIED

AS MOOT.

       I.     ALLEGED FACTS

       This case arises from an employment relationship gone bad. For present

purposes the following allegations are accepted as true1:

       Plaintiffs American Biocarbon, LLC and American Biocarbon CT, LLC

(collectively, “AB”) manufacture bagasse pellets, a sugarcane byproduct that can be

substituted for coal and other biomass fuels in various applications, including power

generation. (Doc. 1 at ¶¶ 7-10). AB specializes in the manufacture of “white” bagasse

pellets, and sells its product worldwide. (Id. at ¶¶ 10-11). AB “has made a substantial

economic investment to develop and fine tune its processes,” and its methods for

sourcing materials, and processing, engineering, and marketing its product are

closely-guarded secrets. (Id. at ¶¶ 11-12, 15). AB alleges that its “confidential

information and trade secrets include, without limitation:

       studies; know how; scientific research; product research; product testing
       and results; product development research; market research and
       strategies; prospective client lists; client research; plant designs; plant
       site research; process designs; company financial information such as

1 The alleged facts stated herein are drawn from Plaintiffs’ Complaint. In their Motions to
Dismiss, Defendants invite the Court to consider substantial information outside the four
corners of Plaintiffs’ Complaint, including URL addresses and websites, in order to establish
a competing version of facts. (See Doc. 19-1 at 1-6; Doc. 20-1 at 1-9). Plaintiffs correctly note
that Defendants’ attempt to inject a factual dispute is “not appropriate … on a motion to
dismiss filed pursuant to Rule 12(b)(6), as the Court must take the allegations in the
complaint as true.” Gulf Offshore Logistics, L.L.C. v. Seiran Expl. & Prod. Co., No. 11-cv-
1788, 2015 WL 1125140, at *4 (E.D. La. Mar. 12, 2015); see also Pustanio v. Schiffer Pub.,
Ltd., No. 11-cv-2153, 2012 WL 2155168, at *2 (E.D. La. June 13, 2012) (“This Court will not
look beyond the factual allegations in the [complaint] to determine whether relief should be
granted.” (citing Spivey v. Robertson, 197 F.3d 772, 774 (5th Cir. 1999); Baker v. Putnal, 75
F.3d 190, 196 (5th Cir. 1996)). The Court disregards Defendants’ additional “factual” material
in its consideration of Defendants’ Motions to Dismiss.
                                               2
       Case 3:20-cv-00259-BAJ-EWD         Document 69     12/10/20 Page 3 of 15




       costs, profits, assets and liabilities; any confidential information related
       to the manufacture, composition, marketing, or processing, of white
       pellets, bagasse pellets, or sugar cane wastes; organizational structure;
       information pertaining to off-take agreements developed by or for [AB].

(Id. at ¶ 14).

       Until recently, Defendants Philip Keating and Jan Anders Borg were high-

ranking employees of AB: Keating was AB’s Chief Executive Officer; Borg was AB’s

Vice President of Engineering. (Id. at ¶¶ 18-20). In their respective roles, Defendants

each became “intimately familiar” with AB’s “operations, … patents, technology,

trade secrets, processes, methods, customer and marketing prospects and research,

and/or secret formulas.” (Id. at ¶ 24). Borg (but apparently not Keating) executed a

5-year confidentiality agreement (on March 7, 2016), whereby Borg “agreed not to

disclose any of [AB’s] confidential information to third parties or use such confidential

information for anything other than the purpose outlined therein.” (Id. at ¶ 22).

       Defendants’ employment with AB ended sometime around January 2020,

when AB changed ownership. (See id. at ¶¶ 17-18, 20). AB alleges that in the months

preceding the change of ownership, Defendants conspired to form a new bagasse

pellet production company, Tasso Renewable Energy, LLC (“TRE”), that would

compete directly with AB. (Id. at ¶ 26). AB alleges that to further their plan,

Defendants engaged in various acts promoting TRE at AB’s expense, to include

allowing AB’s patents to expire; diverting business opportunities and clients from AB

to TRE; and misappropriating AB’s confidential information and trade secrets. (Id.).

In sum, AB contends that it has been damaged, and that Defendants have wrongfully

profited, by Defendants’ usurpation of AB’s “technology, trade secrets, intellectual


                                            3
       Case 3:20-cv-00259-BAJ-EWD         Document 69     12/10/20 Page 4 of 15




property, processes and methods of producing bagasse pellets.” (Id. at ¶ 44).

       II.    PROCEDURAL HISTORY

       On April 30, 2020, AB filed this action, alleging violations of The Defend Trade

Secrets Act of 2016, 18 U.S.C. § 1836, et seq. (“DTSA”), and various related state law

claims, including violations of the Louisiana Uniform Trade Secrets Act,

La. R.S. § 51:1431, et seq., and the Louisiana Unfair Trade Practices and Consumer

Protection Law, La. R.S. § 51:1401, et seq. (Doc. 1). AB seeks damages, attorneys’ fees,

costs, and an injunction restraining Defendants from disclosing, “usurping or

otherwise converting” AB’s trade secrets and confidential information. (Id. at ¶¶ 71-

78). Notably, AB contends that the Court maintains jurisdiction over this action

under 28 U.S.C. § 1331 (federal question jurisdiction), based exclusively on its DTSA

claim. (Id. at ¶ 3).

       On May 13, 2020, AB filed its Motion for Preliminary Injunction, seeking an

interim order prohibiting Defendants from “disclosing … usurping or otherwise

converting [AB’s] technology, trade secrets, processes, methods, and/or formulas.”

(Doc. 9 at 1). On May 15, the Court ordered a telephone conference to discuss AB’s

Motion. (Doc. 11). At the May 18 conference, the parties’ stated their respective

positions, and discussed Defendants’ deadline to respond to AB’s Motion. As reflected

in the Court’s May 18 Minute Entry, Counsel agreed among themselves “to maintain

status quo,” and “[t]he Court encouraged Counsel to engage in good faith effort to

resolve this matter.” (Doc. 23). On June 18, Defendants each filed oppositions to AB’s

Motion. (Docs. 28, 29). On July 2, AB filed its reply. (See Docs. 33, 37). In this initial

round of briefing, AB did not request a hearing on its preliminary injunction motion.
                                            4
       Case 3:20-cv-00259-BAJ-EWD         Document 69     12/10/20 Page 5 of 15




        On June 4, 2020, Defendants filed their Motions to Dismiss. (Docs. 19, 20).

Most relevant here, Defendants contend that AB’s DTSA claim fails because AB fails

to identify what trade secrets Defendants have allegedly misappropriated. (Doc. 19-

1 at 9; Doc. 20-1 at 12). On June 25, AB filed a single opposition to Defendants’

motions. (Doc. 32). AB insists that its claims are sufficiently alleged—including its

DTSA claim—but nonetheless requests leave to amend should the Court disagree.

(Id. at 7-20). On July 9, Defendants filed their reply briefs. (Docs. 34, 35).

      On November 6, 2020, Defendants filed their Motion for Protective Order and

Motion for Expedited Consideration. (Docs. 56, 57). Essentially, these motions

repackage arguments from Defendants’ Motions to Dismiss, contending that AB still

has not identified what trade secrets are at issue, making it impossible to proceed

with discovery. Accordingly, Defendants propose a stay of discovery and pretrial

deadlines until such time as the Court rules on Defendants’ pending Motions to

Dismiss. AB opposes any stay of discovery. (Doc. 63).

      Finally, on November 13, 2020, AB filed its Motion to Enforce Status Quo

Order. (Doc. 60). AB contends that the Court’s May 18 Minute Entry operates as an

“order formalizing the parties’ agreement to ‘maintain the status quo,’” and that

Defendants have violated this agreement by “continu[ing] to further their ongoing

competing business efforts.” (Doc. 60 at 1-3). AB seeks an order “formalizing the

parties’ agreement to ‘maintain the status quo’ pending the Court’s anticipated ruling

on the Motions to Dismiss … and pending the hearing and ruling on [AB’s] Motion

for Injunctive Relief.” (Doc. 60-1 at 1). Defendants oppose AB’s Motion. (Doc. 64).



                                            5
         Case 3:20-cv-00259-BAJ-EWD        Document 69    12/10/20 Page 6 of 15




         III.    ANALYSIS

            A. Defendants’ Motions To Dismiss (Docs. 19, 20)

                i. Standard

         A Rule 12(b)(6) motion to dismiss tests the sufficiency of the complaint against

the legal standard set forth in Rule 8, which requires “a short and plain statement of

the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). “To

survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v.

Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). “Determining whether a complaint states a plausible claim for relief [is] …

a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Id. at 679.

         In reviewing a Rule 12(b)(6) motion, the Court must accept all well-pleaded

facts in the complaint as true and view them in the light most favorable to the

plaintiff. Sonnier v. State Farm Mutual Auto Ins. Co., 509 F.3d 673, 675 (5th Cir.

2007).     Importantly,    however,   “conclusory   allegations   or   legal   conclusions

masquerading as factual conclusions will not suffice to prevent a motion to dismiss.”

Taylor v. Books A Million, Inc., 296 F.3d 376, 378 (5th Cir. 2002) (quotation marks

omitted).

                ii. Discussion

                    a. AB’s DTSA claim fails because AB does not adequately
                       identify the information comprising its “trade secrets”

         The DTSA grants the “owner of a trade secret that is misappropriated” the


                                             6
       Case 3:20-cv-00259-BAJ-EWD         Document 69      12/10/20 Page 7 of 15




right to bring a civil action “if the trade secret is related to a product or service used

in, or intended for use in, interstate or foreign commerce.” 18 U.S.C. § 1836(b)(1). It

follows that to state a claim under the DTSA, AB must allege that (1) it owns a trade

secret; (2) the trade secret was misappropriated by Defendants; and (3) the trade

secret is related to a product or service used or intended for use in interstate or foreign

commerce. See Total Safety U.S., Inc. v. Code Red Safety & Rental, LLC, No. 19-cv-

12953, 2019 WL 5964971, at *3 (E.D. La. Nov. 13, 2019).

      Defendants contend that AB’s DTSA claim fails at the first element because

AB does not identify the specific information comprising its trade secrets, but instead

relies on “vague and overly broad categories.” (Doc. 20-1 at 12; see also Doc. 19-1 at

9). In other words, AB “does not specifically identify what studies, what ‘know how,’

what research, what testing, or what designs it claims to have, or claims the

Defendants have misappropriated.” (Id.). The Court agrees. AB’s failure to allege the

actual information and trade secrets at issue is fatal to its DTSA claim.

      The DTSA’s definition of “trade secret” is expansive, and includes

      all forms and types of financial, business, scientific, technical, economic,
      or engineering information, including patterns, plans, compilations,
      program devices, formulas, designs, prototypes, methods, techniques,
      processes, procedures, programs, or codes, whether tangible or
      intangible, and whether or how stored, compiled, or memorialized
      physically, electronically, graphically, photographically, or in writing[.]

18 U.S.C. § 1839(3). Yet, despite this broad definition, plaintiffs pursuing DTSA

claims must put a finer point on their allegations. “Specifically, to allege a trade

secret, the plaintiff must ‘describe the subject matter of the trade secret with

sufficient particularity to separate it from matters of general knowledge in the trade


                                            7
       Case 3:20-cv-00259-BAJ-EWD        Document 69     12/10/20 Page 8 of 15




or of special persons who are skilled in the trade, and to permit the defendant to

ascertain at least the boundaries within which the secret lies.’” Navigation Holdings,

LLC v. Molavi, 445 F. Supp. 3d 69, 75 (N.D. Cal. 2020) (quoting Vendavo, Inc. v. Price

f(x) AG, No. 17-cv-06930, 2018 WL 1456697, at *4 (N.D. Cal. Mar. 23, 2018)); accord

Universal Processing LLC v. Weile Zhuang, No. 17-cv-10210, 2018 WL 4684115, at *3

(S.D.N.Y. Sept. 28, 2018) (citing authorities).

      Here, AB has deliberately avoided any effort to set boundaries within which

its trade secrets lie, much less differentiate its alleged trade secrets from matters of

general knowledge. Indeed, AB expressly alleges that its trade secrets are unlimited,

stating in its Complaint that its “confidential information and trade secrets include,

without limitation:

      studies; know how; scientific research; product research; product testing
      and results; product development research; market research and
      strategies; prospective client lists; client research; plant designs; plant
      site research; process designs; company financial information such as
      costs, profits, assets and liabilities; any confidential information related
      to the manufacture, composition, marketing, or processing, of white
      pellets, bagasse pellets, or sugar cane wastes; organizational structure;
      information pertaining to off-take agreements developed by or for [AB].

(Id. at ¶ 14 (emphasis added)). In word and effect, AB asserts a DTSA claim that

envelopes every aspect of the bagasse pellets industry. Facing similarly vague and

unbounded allegations, courts do not hesitate to dismiss DTSA claims.

      For example, in Vendavo, Inc. v. Price f(x) AG, the U.S. District Court for the

Northern District of California dismissed a DTSA claim where the plaintiff, a

software designer, alleged misappropriation of “trade secrets” consisting of:

      source code, customer lists and customer related information, pricing
      information, vendor lists and related information, marketing plans and
                                           8
       Case 3:20-cv-00259-BAJ-EWD         Document 69      12/10/20 Page 9 of 15




       strategic business development initiatives, “negative knowhow” learned
       through the course of research and development, and other information
       related to the development of its price-optimization software, including
       ideas and plans for product enhancements [and other information not
       expressly covered by its patents].

2018 WL 1456697, at *3 (N.D. Cal. Mar. 23, 2018). In pertinent part, the Court noted

that the plaintiff “set out its purported trade secrets in broad, categorical terms, more

descriptive of the types of information that generally may qualify as protectable trade

secrets than as any kind of listing of particular trade secrets [the plaintiff] has a basis

to believe actually were misappropriated here.” Id. at *4. The same criticism applies

to AB’s Complaint.

       The U.S. District Court for the Southern District of New York reached a similar

result in Universal Processing LLC v. Weile Zhuang, dismissing a DTSA claim where

the plaintiff, a credit card processing business, alleged misappropriation of trade

secrets consisting of “marketing information, financial information, client lists,

business models, pricing formulas, customer data and social media sites, and

applications with specific Universal usernames and passwords.” 2018 WL 4684115,

at *1. Relevant here, the Court determined that the plaintiff failed to “include factual

allegations from which the Court can understand what the Marketing Program

financial model is and the basis of Plaintiff’s contention that it is a trade secret within

the meaning of the DTSA.” Id. at *3. Again, AB’s broad and conclusory allegations

are subject to the same criticism.

       In sum, AB’s conclusory allegations fall well short of the particularity standard

necessary to separate its alleged trade secret(s) from matters of general knowledge

in the bagasse pellets industry or of special persons who are skilled in the trade, and
                                            9
      Case 3:20-cv-00259-BAJ-EWD       Document 69     12/10/20 Page 10 of 15




to permit Defendants “to ascertain at least the boundaries within which the secret

lies.” Navigation Holdings, 445 F. Supp. 3d at 75. As such, AB’s DTSA claim is

insufficient to withstand Defendants’ Motions to Dismiss. Id.; see also Universal

Processing, 2018 WL 4684115, at *1. Accordingly, Defendants’ Motions will be

granted, and AB’s DTSA claim will be dismissed, subject to AB’s right to amend

within 30 days of the date of this Order. See Leal v. McHugh, 731 F.3d 405, 417 (5th

Cir. 2013) (“The court should freely give leave [to amend] when justice so requires.”

(quoting Fed. R. Civ. P. 15(a)(2)).

          iii. AB’s pendant state law claims will be dismissed, subject to AB’s
               right to amend its Complaint

       As stated, AB filed its Complaint in federal court under the general federal

question jurisdiction statute, 28 U.S.C. § 1331, based exclusively on its DTSA claim.

(Doc. 1 at ¶ 3). Having determined that AB’s DTSA claim fails and must be dismissed,

the Court is divested of federal question jurisdiction. Thus, “the court must exercise

its discretion whether to exercise supplemental jurisdiction.” Bass v. Parkwood Hosp.,

180 F.3d 234, 246 (5th Cir. 1999).

       The supplemental jurisdiction statute, 28 U.S.C. § 1367(c)(3), provides:

      The district courts may decline to exercise supplemental jurisdiction [if]
      (1) the claim raises a novel or complex issue of State law, (2) the claim
      substantially predominates over the claim or claims over which the
      district court has original jurisdiction, (3) the district court has
      dismissed all claims over which it has original jurisdiction, or (4) in
      exceptional circumstances, there are other compelling reasons for
      declining jurisdiction.

The U.S. Court of Appeals for the Fifth Circuit instructs courts to treat these four

categories as “statutory factors” to consider when evaluating supplemental


                                         10
      Case 3:20-cv-00259-BAJ-EWD        Document 69     12/10/20 Page 11 of 15




jurisdiction. Enochs v. Lampasas Cty., 641 F.3d 155, 159 (5th Cir. 2011). Additionally,

the Fifth Circuit requires consideration of “common law factors [of] judicial economy,

convenience, fairness, and comity.” Id. (citing Carnegie-Mellon Univ. v. Cohill, 484

U.S. 343, 350 (1988)).

      “When a court dismisses all federal claims before trial, the general rule is to

dismiss any pendent claims.” Bass, 180 F.3d at 246. This general rule holds particular

force when, as here, the litigation is in its early stages, and has not yet demanded

significant judicial resources. E.g., Parker & Parsley Petroleum Co. v. Dresser Indus.,

972 F.2d 580, 587-90 (5th Cir. 1992) (district court abused its discretion in retaining

jurisdiction over state-law claims following dismissal of federal claims where case had

been pending for only nine months and discovery had not been completed).

      Here, while AB’s Complaint does not involve complex issues of state law, the

remaining factors support dismissal. The second statutory law factor weighs in favor

of dismissal because the state law claims predominate over the now non-existent

federal law claim. The third factor weighs in favor of dismissal because the federal

claim will be dismissed by this Order, subject to AB’s right to amend. Finally, as

explained below, the fourth factor, which incorporates the common law factors,

weighs in favor of dismissal. See Enochs, 641 F.3d at 159 (“The fourth [statutory]

factor also favors remand, as the heavy balance of the common law factors in favor of

remand constitutes another compelling reason to decline jurisdiction.”).

      Turning to the common law factors, judicial economy weighs in favor of

dismissal because “at the time the federal claims were deleted hardly any federal



                                          11
      Case 3:20-cv-00259-BAJ-EWD        Document 69     12/10/20 Page 12 of 15




judicial resources, let alone a significant amount of resources, had been devoted to

the ... consideration of the ... state law claims (or to any claims).” Id. Next, neither

party has offered any argument as to convenience. Accordingly, the Court deems this

factor neutral. The third common law factor also weighs in favor of dismissal because

“it [is] certainly fair to have … the purely … state law claims heard in … state court

… .” Id. Finally, insofar as federal courts are “not as well equipped for determinations

of state law as are state courts,” the fourth common law factor of comity is served by

dismissal. Id.

      Upon consideration of the statutory and common law factors, the Court will

follow the Fifth Circuit's general rule and decline at present to exercise supplemental

jurisdiction over AB’s state law claims. Accordingly, AB’s state law claims will be

dismissed without prejudice, subject to AB’s right to reassert its state law claims in

an amended complaint.

          B. AB’s Motion For Preliminary Injunction (Doc. 9)

      A preliminary injunction “is an extraordinary and drastic remedy, not to be

granted routinely, but only when the movant, by a clear showing, carries the burden

of persuasion.” White v. Carlucci, 862 F.2d 1209, 1211 (5th Cir. 1989) (quotation

marks omitted). A party requesting a preliminary injunction must demonstrate each

of the following: 1) a substantial likelihood of success on the merits; 2) a substantial

threat that failure to grant the injunction will result in irreparable injury; 3) the

threatened injury must outweigh any damage that the injunction will cause to the

adverse party; and 4) the injunction must not have an adverse effect on the public

interest. Women's Med. Ctr. of Northwest Houston v. Bell, 248 F.3d 411, 419 n.15 (5th
                                          12
      Case 3:20-cv-00259-BAJ-EWD        Document 69     12/10/20 Page 13 of 15




Cir. 2001). The Fifth Circuit has deemed the first element to be sine qua non, meaning

there is no need to proceed to the other elements if a substantial likelihood of success

on the merits cannot be proven. See Walgreen Co. v. Hood, 275 F.3d 475, 477 (5th Cir.

2001) (affirming denial of preliminary injunction on the sole basis that there was no

substantial basis that the plaintiff would prevail on merits); see also La Union Del

Pueblo Entero v. FEMA, 608 F.3d 217, 225 (5th Cir. 2010) (issuance of preliminary

injunction was erroneous because a substantial likelihood of success was not shown,

no analysis of subsequent elements was needed). The Fifth Circuit further instructs

that a district court may deny a motion for preliminary injunction without holding a

hearing if it does not “rely on any disputed facts in determining whether the

injunction should issue.” Anderson v. Jackson, 556 F.3d 351, 361 (5th Cir. 2009)

(noting that there was “extensive briefing” on the motion and that the district court

also held a teleconference); see also Jones v. Am. Council on Exercise, 245 F. Supp. 3d

853, 857 (S.D. Tex. 2017).

      Here, the Court has determined that AB’s sole federal claim fails for lack of

specificity, and that its pendent state law claims must be dismissed. Since AB’s

underlying claims fail, AB’s request for injunctive relief must also be denied as AB

cannot establish any likelihood of success on the merits. See Berry v. LoanCity, No.

18-cv-888, 2019 WL 2870849, at *9 (M.D. La. July 3, 2019) (granting defendant’s

motion to dismiss and denying plaintiff’s motion for preliminary injunction: “Because

the Court has already disposed of all of their claims, they cannot show any likelihood

of success on the merits, much less a substantial one.”); Adrian v. Chase Mortgage,



                                          13
      Case 3:20-cv-00259-BAJ-EWD         Document 69   12/10/20 Page 14 of 15




No. 13-cv-2403, 2014 WL 12577402, at *3 (S.D. Tex. Mar. 28, 2014) (granting

defendant’s motion to dismiss and denying plaintiff’s motion for preliminary

injunction: “Since this Court has determined that the plaintiff's accompanying claims

fail, the plaintiff's request for injunctive relief must also be denied as she cannot

establish any likelihood of success on the merits.”). Further, no evidentiary hearing

is required because the Court does not rely on any disputed facts in determining

whether an injunction should issue, and the Court allowed extensive briefing on AB’s

Motion. See Anderson, 556 F.3d at 361.

         C. AB’s Motion To Enforce The Status Quo Order (Doc. 60)

      As stated above, AB’s Motion to Enforce Status Quo Order seeks an order

“formalizing the parties’ agreement to ‘maintain the status quo’ pending the Court’s

anticipated ruling on the Motions to Dismiss … and pending the hearing and ruling

on [AB’s] Motion for Injunctive Relief.” Defendants’ oppose AB’s Motion. (Doc. 60-

1 at 1). Having ruled on Defendants’ motions to dismiss, and AB’s motion for

preliminary injunction, AB’s Motion to Maintain Status Quo Order is moot.

         D. Defendants’ Motion For Protective Order (Doc. 56) and Motion
            for Expedited Consideration (Doc. 57)

      Finally, Defendants’ Motion for Protective Order and Motion for Expedited

Consideration (Docs. 56, 57) seek a “stay of pretrial deadlines until such time as the

Court issues a ruling on Defendants’ pending Motions to Dismiss.” (Doc. 56 at 4).

Here, again, having ruled on Defendants’ Motions to Dismiss, Defendants’ request for

a protective order and stay is moot.




                                          14
      Case 3:20-cv-00259-BAJ-EWD       Document 69     12/10/20 Page 15 of 15




      IV.    CONCLUSION

      Accordingly,

      IT IS ORDERED that Defendants’ Motions to Dismiss (Docs. 19, 20) are

GRANTED. The above-captioned action is DISMISSED, subject to Plaintiffs’ right

to amend their Complaint within 30 days of the date of this Order. Plaintiffs’ failure

to timely amend will result in a final judgment of dismissal.

      IT IS FURTHER ORDERED that Plaintiffs’ Motion for Preliminary

Injunction (Doc. 9) is DENIED.

      IT IS FURTHER ORDERED that Defendants’ joint Motion For Protective

Order To Stay Deadlines And Discovery (Doc. 56) and Motion for Expedited

Consideration (Doc. 57) are DENIED AS MOOT.

      IT IS FURTHER ORDERED that Plaintiffs’ Motion To Enforce Status

Quo Order (Doc. 60) is DENIED AS MOOT.



                           Baton Rouge, Louisiana, this 10th day of December, 2020


                                       _______________________________________
                                       JUDGE BRIAN A. JACKSON
                                       UNITED STATES DISTRICT COURT
                                       MIDDLE DISTRICT OF LOUISIANA




                                         15
